Citation Nr: 0001813	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colo-rectal cancer, 
claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for cataracts, claimed 
as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and the appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1945 to June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The procedural history of this case was set forth in a March 
1999 decision of the Board which denied service connection 
for colo-rectal cancer and for cataracts, claimed as due to 
exposure to ionizing radiation, on the basis of that the 
claims were not well grounded under the statute which created 
a lifetime rebuttable presumption of service connection for 
specific diseases for veterans who engaged in radiation-risk 
activity during service.  

The 1999 Board remand noted that a claim for service 
connection for PTSD had been withdrawn and that it had been 
indicated on the occasion of a September 1998 Board hearing 
that a substantive appeal would be filed in the future to 
perfect an appeal as to the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for hypertension.  However, no such substantive 
appeal has yet been filed.  Also, claims for service 
connection for residuals of an inservice appendectomy and 
hernia operation were referred to the RO for initial 
adjudication but, as yet, those claims have not yet been 
adjudicated by the RO and, thus, those claims are again 
referred to the RO for adjudication.  

In the March 1999 Board decision adjudication of the claims 
for service connection for colo-rectal cancer and for 
cataracts, claimed as due to exposure to ionizing radiation, 
under the general provisions of service connection was 
deferred and the case was remanded to obtain an October 1996 
medical opinion of the VA Under Secretary for Health.  That 
action having been completed the case has been returned to 
the Board.  


FINDINGS OF FACTS

1. The veteran had active service from May 1945 to June 1947 
and was exposed to ionizing radiation while in Japan but 
service medical records are negative for any pathology, 
including cancer, of the colon, rectum, and eyes.  

2.  The Defense Special Weapons Agency reported that using 
the 'worst case' assumptions the maximum possible exposure 
from external radiation and ingestion was less than one rem 
for any individual who was at either Hiroshima or Nagasaki 
for the full duration of the American Occupation of Japan at 
those sites.  

3.  According to histories related and testimony, the 
veteran's cataracts first manifested in 1981 and he first 
developed colo-rectal cancer in 1986, and the clinical 
evidence on file does not otherwise demonstrate that these 
diseases manifested prior to those dates nor is there any 
medical opinion on file relating those diseases to military 
service, including inservice ionizing radiation exposure.  

4.  An October 1996 medical opinion from a VA Assistant Chief 
Medical Director reported that it was unlikely that the 
veteran's rectal cancer or cataract could be attributed to 
inservice exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Colo-rectal cancer and posterior subcapsular cataracts 
are radiogenic diseases under applicable regulation but are 
not due to inservice ionizing radiation exposure.  38 C.F.R. 
§ 3.311(b)(2)(vii) and (c) (1998).  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for direct service connection for colo-rectal cancer 
and cataracts are plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims as to service connection under 38 C.F.R. § 3.311 
are plausible and thus "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), which mandates a duty to 
assist in developing all pertinent evidence.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  The question of 
whether the claims are well grounded on the basis of direct 
service incurrence, including presumptive service connection, 
will be addressed separately but the Board observes that the 
1999 remand was not to "develop" the evidentiary record but 
to obtain evidence which had been before the RO and the 
remand was thus procedural in nature.  

The service medical records are negative for any pathology, 
including cancer, of the colon, rectum, and eyes.  

In July 1996 the Defense Special Weapons Agency reported 
that:

"A review of Army records confirms that [the 
veteran] was present with the American occupation 
forces in Japan, following World War II.  On 
November 20, 1945, [the veteran] embarked with his 
unit on board USS GENERAL W. G. HANN (AP 158), 
anchored in Nagasaki Harbor.  USS GENERAL W. G. 
HAAN remained at anchor until November 23, 1945, 
when she departed enroute to transport the Army 
troops to Nagoya, Japan (approximately 290 miles 
from Hiroshima and 440 miles from Nagasaki).  "

"A scientific dose reconstruction titled Radiation 
Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F), available at your facility, has determined 
the maximum possible radiation dose that might have 
been received by an individual who was at either 
Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 
for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any 
individual serviceman might have received from 
external radiation, inhalation, and ingestion is 
less than one rem.  This does not mean than any 
individual approached that level of exposure.  In 
fact, it is probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by 
anyone was a few tens of millirem."  

On the occasion of the hearing in August 1997, before a 
hearing officer at the RO, the veteran testified that he had 
been in Japan for "some 2 years and 5 months" (page 1 of 
that transcript).  While in Japan he had been involved in 
hydroponics farming near Hiroshima and there was residual 
radiation in the soil (page 2).  The veteran's daughter 
testified that he had had trouble with his kidneys and eyes 
for as long as she could remember and he had had colo-rectal 
surgery (page 4).  The veteran testified that he had gone to 
Hiroshima on more than one occasion (page 6).  His VA 
hospital admission card reflected that he had been exposed to 
inservice ionizing radiation (pages 6 and 7).  

The veteran also presented testimony at a hearing before the 
undersigned Member of the Board in September 1998.  At that 
time, the veteran's service representative stated that there 
was a conflict in the records as to the length of time of the 
veteran's stay in Japan.  Referring to service records 
(copies of which are on file and received in February 1996) 
it was stated that the veteran had departed for the Asian 
Pacific Theater on November 3, 1945 and did not arrive until 
November 25, 1945, which is two days after his ship 
reportedly departed Nagasaki (page 4).  Other records 
reflected that on May 24, 1946, after six months of being in 
the Japanese Theater, he departed Kobe, Japan, following 
reenlistment and returned back to the United States and, 
thus, the records demonstrated that he had been in Japan for 
a period of six months.  He returned back to the United 
States, where he remained until September 12, 1946, when he 
again departed for the Asian Pacific Theater of Operations 
(page 4).  He arrived back in Japan on September 25, 1946, 
and stayed until he departed for the United States on April 
29, 1947, after an approximately six-month tour of duty in 
Japan.  Thus, the "legitimacy" of the service department 
information as to dates of possible inservice ionizing 
radiation exposure in Japan was questioned (pages 4 and 5).  
The veteran testified that he had been in Japan from November 
25, 1945 to May 24, 1946 (page 7).  At the time of his 
separation and reenlistment he was in Kobe, Japan (page 8).  

The veteran also testified that he was in Nagasaki Harbor for 
about one week and had also gone to Hiroshima "visiting, 
sight seeing, when I probably shouldn't have been [there]" 
(pages 7 and 8 of that transcript).  After having returned 
from Japan to the United States, he had again departed for 
Japan on September 12, 1946 (page 9).  His ship had then 
arrived in Yokohama and he had then worked on a hydroponics 
farm and had come in contact with soil and water (page 10).  
He had developed cataracts, and had surgery for it, in 1981 
and Dr. Koch had said that radiation could cause cataracts 
(page 11).  Colo-rectal cancer had first been detected in 
1986 and when a tumor had been removed in 1988 he had been 
told that the tumor was so large because it had been growing 
for a long time and a Dr. Sampson had said that radiation 
could cause such a tumor (page 11).  The veteran further 
pointed out that he  not had any postservice exposure to 
ionizing radiation and had never smoked (page 12).  

The veteran stated, in sum, that he had had two tours of duty 
in Japan and each had been for about six months (page 13).  
He had worked as a baker during his first tour and in a 
hydroponics farm during his second tour (pages 13 and 14).  A 
Dr. Simpson, a private physician, had stated that radiation 
could cause the cancer for which the veteran had had surgery 
(page 16).  

Under 38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 1991) and 
38 C.F.R. § 3.309(d) (1998) there are 15 types of cancer 
which will be presumptively service-connected if the veteran 
was a 'radiation-exposed veteran" who engaged in 'radiation-
risk activity."  38 U.S.C.A. § 1112(c)(4)(A) and (B).  
Second, 38 C.F.R. § 3.311(b)(2)(i) through (xxii) (1998) 
provides a list of diseases which will be service-connected 
provided that certain conditions specified therein, 
pertaining to radiation exposure, are met.  Third, direct 
service connection can be established by showing that the 
disease or cause of death was incurred during or aggravated 
by service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994)).  

In this regard, the Board observes that the decision by the 
United States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) (Court) in Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), was affirmed by the Federal 
Circuit which held in Ramey v. Gober, 120 F.3d 1239, 1245 
(Fed. Cir. 1997) that the regulation, 38 C.F.R. § 3.311, did 
not create a presumption of service connection for the listed 
radiogenic diseases; rather, under 38 C.F.R. § 3.311 the 
"claim is then adjudicated in light of all of the evidence, 
'under the generally applicable provisions of [the 
regulations]' governing service connection."  To the extent 
that this language may overrule the decision of the Court in 
Combee or in Ramey by limiting the methods by which service 
connection can be obtained from three to two, it is not 
favorable to the veteran.   

Entitlement to service connection based on the life-time 
presumptions under 38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 
1991) and 38 C.F.R. § 3.309(d) (1998) was previously 
addressed and denied in the Board's March 1999 decision.  
Thus, only the second and third methods will be addressed 
herein.  

As to the second method, it is undisputed that the veteran 
has colo-rectal cancer and cataracts and these are listed as 
a radiogenic diseases at 38 C.F.R. § 3.311(b)(2)(x) and (xvi) 
which will be service-connected provided that certain 
conditions specified, pertaining to radiation exposure, are 
met.  

Under 38 C.F.R. § 3.311(a)(4)(i) and (ii) (1998), the veteran 
is not required to produce evidence substantiating inservice 
radiation exposure if information in the service records is 
consistent with the claim of inservice exposure and if 
presence or absence at the site of radiation exposure is not 
established by service records, presence at the site will be 
conceded.  In this case, his presence in Japan, has been 
confirmed and, thus, his inservice exposure to ionizing 
radiation is conceded.  

Under 38 C.F.R. § 3.311 when it is determined that the 
veteran was exposed to ionizing radiation from atmospheric 
nuclear weapons tests, or as in this case, was part of the 
occupational forces of Nagasaki or Hiroshima, Japan, and 
"develops a radiogenic disease", which became manifest 
within the period specified, the claim will be referred to 
the VA Under Secretary for Benefits for consideration of 
certain factors, (at 38 C.F.R. § 3.311(e)) including the dose 
data received from the Department of Defense (DOD) 
(§ 3.311(a)(1) and (2)(i) and (ii)).  

Here, the time period specified for colon cancer is that it 
must become manifest 5 years or more after exposure, 38 
C.F.R. § 3.311(b)(5)(iv), and the time period for posterior 
subcapsular cataracts is that it must become manifest 6 
months or more after exposure, under 38 C.F.R. 
§ 3.311(b)(5)(iii).  Thus, the veteran meets the time 
requirements imposed by 38 C.F.R. § 3.311(b) since his colo-
rectal cancer and cataracts are not shown to have manifested 
until the 1980s.  

Here, the estimated radiation dosage, as reported by service 
sources, was less than one rem.  

Thereafter, pursuant to the regulatory practice set forth in 
38 C.F.R. § 3.311(c)(1), an advisory medical opinion was 
obtained in October 1996 in which it was stated that:

3.  The CIRRPC Science Panel Report Number 6, 1998 
[sic], does not provide screening doses for rectal 
cancer or cataracts.  A statistically significant 
increased risk for rectal cancer has been found only 
after extremely high radiation therapy doses (e.g., 
thousands of rads) (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 1995, page 181).  

4.  According to information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, page 363, the threshold dose of radiation 
resulting in lens opacities in atomic bomb survivors 
was about 60 - 150 rads while the threshold for 
persons treated with X-rays to the eye is about 200 
- 500 rads.  

5.  In light of the above, in our opinion it is 
unlikely that the veteran's rectal cancer or 
cataract can be attributed to exposure to ionizing 
radiation in service.  

Then, pursuant to the regulatory practice set forth in 38 
C.F.R. § 3.311(c)(1)(ii) the VA Under Secretary for Benefits 
informed the RO that, based on the medical opinion obtained, 
there was no reasonable possibility that the veteran's 
disease resulted from inservice ionizing radiation exposure.  

As there is no competent medical evidence contradicting the 
October 1996 medical opinion, service connection under the 
regulatory scheme set forth at 38 C.F.R. § 3.311 is not 
warranted.  

In this regard, the adequacy of the radiation dose estimate 
has been challenged since it indicates that the veteran was 
present in Japan for only a short period of time, whereas 
there is other evidence, including conflicting dates in 
service records and the veteran's testimony, that he was 
exposed for a much longer period of time, and probably for 
about a year.  

In Davis v. Brown, 10 Vet. App. 209 (1997) it was contended 
that reconstructed dosage levels and threshold dosage 
requirements under 38 C.F.R. § 3.311 served to bar all 
veterans because the figures obtained were not the result of 
individual adjudication but were stock figure routinely 
supplied for each claimant.  It was held that 38 C.F.R. 
§ 3.311 "is valid with respect to its generic mandate for VA 
to request [sic] dose data from the DOD [Department of 
Defense]."  Davis v. Brown, 10 Vet. App. 209, 213 (1997).  

More to the point the information that the maximum exposure 
in a worst case scenario was less than one rem was based upon 
the "full duration of the American occupation (September 
1945 to June 1946 for Nagasaki; and September 1945 to March 
1946 for Hiroshima)."  As can be seen, these dates are for 
about a period of less than one year, the length of time that 
the veteran alleges he underwent inservice ionizing radiation 
exposure in Japan.  Also, the Board notes that 38 C.F.R. 
§ 3.309(d)(3)(I)(B) provides for the life-time presumption of 
service connection for radiogenic diseases for those who 
engaged in a radiation-risk activity which include occupation 
of Hiroshima or Nagasaki, Japan during the period beginning 
on August 6, 1945 and ending on July 1, 1946.  Similarly, 38 
C.F.R. § 3.311(a)(2)(ii) indicates that dose estimates will 
be obtained in all claims based on American occupation of 
Hiroshima or Nagasaki, Japan prior to July 1, 1946.  Also, 38 
C.F.R. § 3.311(b)(i) notes that the case will be referred to 
the VA Under Secretary for Benefits when, in pertinent part, 
a veteran participated in the "occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946."  

Also, in the Informal Hearing Presentation of September 1999 
it was requested that the case be referred for an 
"Independent Medical Evaluation."  Assuming that this was 
actually a request for a referral under 38 C.F.R. 
§ 3.311(a)(3) (1998) which provides that the case may be 
referred to an independent expert for a radiation dose 
estimate, if there is a conflict between the estimate derived 
from official military records and an estimate from a 
"credible source."  However, here the only source 
suggesting that there is a conflict is the veteran and his 
representative.  As to this, it must be noted that prior to 
his testimony the veteran had stated that he had been in 
Japan for two years and five months, a length of time not 
corroborated by service records.  Accordingly, the 
allegations of the veteran and his representative are not 
deemed to be a "credible source" for the purpose of 
referral under 38 C.F.R. § 3.311(a)(3).  

To the extent that the request for an "Independent Medical 
Evaluation" was a request to refer to the case to obtain an 
outside opinion as to any possible medical nexus between 
inservice ionizing radiation exposure and the development of 
colo-rectal cancer and cataracts decades later, this may be 
accomplished under 38 U.S.C.A. § 5109, 7109 (West 1991) and 
38 C.F.R. § 20.901 (1998) if there is an issue of medical 
complexity or controversy.  However, because the veteran and 
his representative are lay persons, they are not competent to 
render an opinion or diagnosis which would create a medical 
controversy or which would create any medical complexity.  
Likewise, his uncorroborated testimony as to what physician's 
had stated with respect to whether colo-rectal cancer and 
cataracts could be caused by inservice ionizing radiation 
exposure is too tenuous to create an issue of medical 
controversy or complexity, since any such statement by a 
physician is filtered through the veteran's lay 
sensibilities.  

In this regard, the veteran testified that Dr. Koch had 
opined that the veteran's cataracts could have been caused by 
inservice ionizing radiation exposure.  However, the November 
1997 statement of Dr. Koch only addresses the veteran's 
hypertension.  Thus, referral of the case for an independent 
medical opinion with respect to the matter of a medical nexus 
is not warranted.  

As to the third method, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Where, as here, the veteran had ninety (90) days 
or more of wartime service and cancer, manifests to a 
compensable degree within a year after service, it is 
rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

However, 38 U.S.C.A. § 5107(a) (West 1991) requires that a 
claimant must meet an initial threshold of submitting a well 
grounded claim to obtain VA benefits, and to trigger the VA's 
duty to assist.  To be well grounded the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible claim, one which is meritorious on its own 
capable of substantiation; it need not be conclusive but only 
possible to satisfy 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Here, there is no competent medical evidence of a nexus 
between the veteran's colo-rectal cancer or cataracts and his 
military service, including inservice exposure to ionizing 
radiation.  

A lay witness is not capable of offering credible evidence 
requiring medical knowledge.  A layman may provide eye-
witness account of visible symptoms but because a lay person 
is untrained in medicine, a lay person can not offer a 
diagnosis or medical conclusion that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) and Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Because the veteran has not submitted any medical evidence 
supporting his claim that his colo-rectal cancer and 
cataracts are due to inservice exposure to ionizing 
radiation, it is concluded that he has failed to submit 
evidence which would "justify a belief by a fair and 
impartial individual," that his claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1996).  It should be 
noted that lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit, 5 Vet. App. at 93 and Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claims for service connection for colo-rectal cancer and 
cataracts, claimed as due to exposure to ionizing radiation, 
are denied under regulations specific to ionizing radiation 
exposure claims.  

The claims for entitlement to direct service connection for 
colo-rectal cancer and cataracts, claimed as due to exposure 
to ionizing radiation, are denied as not well grounded.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

